Citation Nr: 0933078	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  04-31 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for skin cancer, to 
include as secondary to Agent Orange exposure.

2.  Entitlement to service connection for a skin disability, 
other than skin cancer, to include as secondary to Agent 
Orange exposure.

3.  Entitlement to service connection for a left chin scar.

4.  Entitlement to service connection for residuals of a 
right leg shrapnel wound, characterized as a scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to August 
1971.  The Veteran also had unverified periods of 
active/inactive duty for training in the Army Reserves 
between 1978 and 1992.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Louisville, 
Kentucky Regional Office (RO) of the Department of Veterans 
Affairs (VA).  These matters were previously before the Board 
in January 2008, at which time they were remanded for 
additional development.

The issue of entitlement to service connection for a skin 
disability, other than skin cancer, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Skin cancer was initially demonstrated years after 
service and has not been shown by competent evidence to be 
causally related to the Veteran's active duty service, active 
duty for training or inactive duty training, to include 
exposure to Agent Orange.

2.  There has been no demonstration by competent clinical 
evidence of record of a left chin scar.

3.  A right leg shrapnel wound scar has been shown by 
competent evidence to be causally related to the Veteran's 
active service.


CONCLUSIONS OF LAW

1.  Skin cancer was not incurred in or aggravated by active 
duty service, active duty for training or inactive duty 
training, to include due to Agent Orange exposure, nor may 
such be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1131, 1137, 1154, 
5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 
3.309 (2007).

2.  A left chin scar was not incurred in or aggravated by 
active duty service, active duty for training or inactive 
duty training.  38 U.S.C.A. §§ 101(24), 1110, 1131, 1154, 
5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2008).

3.  A right leg shrapnel wound scar was incurred in active 
service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 1154, 5107 
(West 2002); 38 C.F.R. § 3.6, 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned in the event award of the benefit 
sought.

In the present case, VA satisfied its duty to notify by means 
of April 2003, May 2003, November 2006, and March 2008 
letters from the agency of original jurisdiction (AOJ) to the 
appellant that informed the appellant of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence and provided the 
Veteran with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notification 
was provided after the initial AOJ adjudication of the 
claims.  Nevertheless, the Court in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and 
substantive appeal filed by the veteran.  In other words, 
Pelegrini specifically noted that there was no requirement 
that the entire rating process be reinitiated from the very 
beginning.  Rather, the claimant should be provided VCAA 
notice and an appropriate amount of time to respond and 
proper subsequent VA process.  Here, the Board finds that any 
defect with respect to the timing of the VCAA notice letter 
was harmless error.  Although notice was provided to the 
appellant after the initial adjudication, the case was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, VA and private 
treatment records, and a VA examination report.  
Additionally, the claims file contains the Veteran's 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims.   

The record reflects that the Veteran was afforded a VA 
examination and opinion in March 2009.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examination and opinions obtained 
in this case are more than adequate for the issues decided on 
the merits herein, as they were based on a review of the 
Veteran's claims file, treatment records, and physical 
examinations.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issues on appeal decided on the merits 
herein has been met.  38 C.F.R. § 3.159(c) (4).  

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, extensive evidence submitted 
by the veteran or on his behalf.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in active service, or for aggravation of 
a preexisting injury suffered or disease contracted in the 
line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

The term "active military, naval, or air service" includes 
active duty, and "any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24) (West Supp 2002); 38 C.F.R. § 3.6(a) (2008); Biggins 
v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  Active duty 
for training is defined, in part, as full-time duty in the 
Armed Forces performed by Reserves for training purposes or 
full-time duty performed by members of the National Guard of 
any State.  38 U.S.C.A. § 101(22) (West 1991); 38 C.F.R. § 
3.6(c) (2008). 

Inactive duty training includes duty, other than full-time 
duty, performed by a member of the National Guard of any 
State.  38 C.F.R. § 3.6(d) (2008).

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), service 
connection for a combat-related injury may be based on lay 
statements, alone, but do not absolve a claimant from the 
requirement of demonstrating current disability and a nexus 
to service, as to both of which competent medical evidence is 
generally required. Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996).  The provisions of 38 U.S.C.A. § 1154(b) do not allow 
a combat veteran to establish service connection with lay 
testimony alone.  Rather, the statute relaxes the evidentiary 
requirements for determining what happened during service and 
is used only to provide a factual basis for a determination 
that a particular disease or injury was incurred or 
aggravated in service, not to link the service problem 
etiologically to a current disability.  Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era. "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
U.S.C.A. § 1116(a)(3)(West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2008).

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary has specifically determined that a 
presumption of service connection is warranted.  See National 
Academy of Sciences report, "Veterans and Agent Orange: 
Update 1996," dated March 14, 1996.

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma) and AL amyloidosis.  See 38 C.F.R. § 3.309(e).  
The foregoing diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also 
satisfied.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, 
endometriosis, adverse effects on thyroid homeostasis, and 
any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 68 Fed. Reg. 27,630-41 (May 20, 
2003).

In order to establish service connection by presumption, 
based on herbicide exposure, a disease listed above (see 38 
C.F.R. § 3.309(e)) shall have become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne 
and porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. § 
3.307(a)(6)(ii).

Even if the statutory presumptions are inapplicable, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Veterans Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Legal Analysis

1.  Skin Cancer

The Veteran asserts that service connection is warranted for 
skin cancer, to include as secondary to Agent Orange 
exposure.  With respect to entitlement to service connection 
on a nonpresumptive direct-incurrence basis, post-service VA 
treatment records show that since 2004, the Veteran has been 
diagnosed with, and treated for, skin cancer, including on 
his right ring finger and his left wrist. 

With respect to an in-service injury or disease, the 
Veteran's service treatment records from his period of active 
service (August 1969 to August 1971) and his periods of 
active and/or inactive duty for training in the Army Reserves 
(1978 to 1992) are negative for any complaint, diagnosis, or 
treatment for, skin cancer.  Indeed, on several reports of 
medical examination, including in July 1971, October 1978, 
and July 1987, the Veteran denied a medical history of skin 
diseases, tumors, growths, cysts, or cancer.  Likewise, the 
examiners from such examinations (including one dated in 
February 1992) reported that the Veteran's skin was normal.    

The Board notes that the lack of objective, clinical evidence 
of in-service complaints of, or treatment for dermatological 
symptomatology, is highly significant because service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . ."  See 38 C.F.R. § 3.303(a) 
(service connection requires that the facts "affirmatively 
[show] inception or aggravation . . . .").  Hence, the Board 
finds that such evidence in the record to be highly 
probative, and that such is given a lot of weight and 
credibility because this was at a time contemporaneous to his 
service.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 
(1996).

Moreover, the first clinical diagnosis of record of skin 
cancer was in 2004 many years after the Veteran's 1971 
separation from service.  As such, service connection may not 
be established on a presumptive basis as a chronic 
disability.  Further, as discussed in greater detail below, 
no competent medical opinion of record etiologically relates 
the Veteran's current skin cancer to any incident of service, 
including service in Vietnam.  The Board notes that in the 
absence of demonstration of continuity of symptomatology, or 
a clinical opinion relating current disability to service, 
the initial demonstration of a current disability years after 
service is too remote from service to be reasonably related 
to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  
 
With respect to the Veteran's assertions that his skin cancer 
is related to Agent Orange exposure, the Board acknowledges 
that the record reflects that the Veteran served in Vietnam.  
As such, his in-service exposure to herbicides is presumed.  
However, as noted above, in order for a Veteran to establish 
service connection on a presumptive basis for a disability 
that results from exposure to (herbicides) Agent Orange while 
serving in Vietnam, the disability must be one that is 
statutorily listed as a presumptive condition.  In this case, 
as noted above, the record demonstrates that the Veteran has 
been diagnosed with skin cancer since 2004.   However, the 
Board observes that the disabilities that have been 
positively associated with Agent Orange do not include skin 
cancer.  See 38 C.F.R. §§ 3.307, 3.309 (2008).  Further, as 
noted above, the Secretary of Veterans Affairs, in November 
1999, specifically determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for skin cancer.   See, Notice, 68 Fed. Reg. 27,630-41 (May 
20, 2003).  Therefore, the Veteran is not entitled to a grant 
of service connection for his skin cancer on a presumptive 
basis due to Agent Orange exposure.

Further, there is no competent medical evidence of record 
that causally links the Veteran's skin cancer to exposure to 
Agent Orange in service.  Combee v. Brown, 34 F. 3d 1039 (Fed 
Cir. 1994).  Indeed, the Board observes that in March 2009, a 
VA examiner, after a physical examination of the Veteran and 
a review of his claims file and medical records, opined that 
the Veteran's upper left extremity skin cancer was not caused 
by, or the result of service in Vietnam.  The rationale for 
the examiner's opinion was that there was no evidence based 
on information reviewed that connected Agent Orange exposure 
to the development of squamous cell carcinoma of the skin and 
that sun exposure was the "likely etiologic agent in this 
case."

Therefore, in the absence of any evidence to the contrary, 
the Board finds that there is simply no medical evidence of 
record supporting a causal connection between the Veteran's 
exposure to herbicides during service and his skin cancer.

In conclusion, although the Veteran asserts that his skin 
cancer is related to service, including Agent Orange exposure 
in Vietnam, he is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
He is competent and credible to give evidence about what he 
experienced; for example, he is competent to report that he 
experienced dermatological symptoms.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In this case, 
the negative evidence of record, including the March 2009 VA 
opinion, is of greater probative value than the Veteran's 
statements in support of his claim.  Accordingly, the Board 
finds that the competent medical evidence of record fails to 
establish that the Veteran's current skin cancer is a result 
of his service.  

The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2008), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a skin cancer, to include as due 
to Agent Orange exposure, and the claim must be denied.

2.  Left Chin Scar

The Veteran asserts that service connection is warranted for 
a left chin scar that he maintains is the result of being 
wounded from shrapnel during an attack on a base camp in 
March 1970, after which he had to jump into a grave for 
safety.  The Veteran's service treatment records show that in 
March 1970, he received stitches.  However, the Board 
observes that the examiner did not identify the position of 
the stitches on the body and only noted that the Veteran 
"fell in grave last night."  Nevertheless, the Joint 
Services Records Research Center (JSRRC) has verified that 
the Veteran served with the 426th CS Service Battalion and 
that the unit served with the 101st Airborne Division at Camp 
Eagle (located in the Thua Thien Provence) from February 1970 
to June 1970.  JSRRC has also confirmed that elements of the 
base camp of the 101st Airborne Division in the Thua Thien 
Provence received incoming mortar fire attacks in March 1970.  
Thus, in light of the Veteran's contentions that he incurred 
a left chin injury/scar in conjunction with combat action 
while serving in Vietnam, which as noted above has been 
confirmed by the JSRRC, and the circumstances of his service, 
the Board finds that the Veteran's lay statements support an 
in-service incurrence of a left chin injury/scar.  38 
U.S.C.A. § 1154(b) (West 2002) (noting that for combat 
veterans, VA accepts satisfactory lay evidence of service 
incurrence if consistent with service circumstances and 
conditions).

However, even if it is conceded that the stitches referenced 
in the aforementioned March 1970 service treatment record 
were for a left chin injury incurred during combat action, 
there is no evidence that the Veteran has a current left chin 
scar.  Indeed, although the examiner from the Veteran's 
October 2004 Agent Orange Registry Examination noted that the 
Veteran had scattered scars on his right superior forehead 
and on his left distal forearm, she did not indicate that the 
Veteran had scars on his chin.  Further, on VA examination in 
March 2009, the examiner reported that there was no scarring 
under the chin.  Therefore, as the evidence of record does 
not demonstrate that the Veteran has a current left chin 
scar, the Board concludes that an award of service connection 
is not justified.  Support for this conclusion is found in 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) where the 
Court found that Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability and in the absence of 
proof of a present disability there can be no valid claim.  

In conclusion, although the Veteran asserts that he has a 
current left chin scar disability, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical diagnosis or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  He is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  The Board finds that the negative 
evidence of record, including the October 2004 VA Agent 
Orange Registry examination report and the March 2009 VA 
opinion, is of greater probative value than the Veteran's 
statements in support of his claim.  Accordingly, the Board 
finds that the competent evidence of record fails to 
establish that the Veteran has a current left chin scar as a 
result of his service.  The Board has considered the doctrine 
of giving the benefit of the doubt to the Veteran, under 
38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2008), 
but does not find that the evidence is of such approximate 
balance as to warrant its application.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for a left chin 
scar, and the claim must be denied.

3)   Right Leg Shrapnel Wound Scar

The Veteran asserts that service connection is warranted for 
a right leg shrapnel wound scar that he contends is the 
result of being wounded from shrapnel during an attack on a 
base camp in March 1970, after which he had to jump into a 
grave for safety.  With respect to a current disability, on 
VA examination in March 2009, the examiner reported that the 
Veteran had a 1 cm x 1 cm scar on the right anterior lower 
extremity.  

With respect to an in-service injury or disease, the 
Veteran's service treatment records show that in March 1970, 
he received stitches.  As noted above, the examiner did not 
identify the position of the stitches on the body and only 
noted that the Veteran "fell in grave last night."  
Nevertheless, the Joint Services Records Research Center 
(JSRRC) has verified that the Veteran served with the 426th 
CS Service Battalion, and that the unit served with the 101st 
Airborne Division at Camp Eagle (located in the Thua Thien 
Provence) from February 1970 to June 1970.  JSRRC has also 
confirmed that elements of the base camp of the 101st 
Airborne Division in the Thua Thien Provence received 
incoming mortar fire attacks in March 1970.  Thus, in light 
of the Veteran's contentions that his right leg shrapnel 
wound scar was incurred in conjunction with combat action 
while serving in Vietnam, which as noted above has been 
confirmed by the JSRRC, and the circumstances of his service, 
the Board finds that the Veteran's lay statements support an 
in-service incurrence of a right leg shrapnel wound scar.  38 
U.S.C.A. § 1154(b) (West 2002) (noting that for combat 
veterans, VA accepts satisfactory lay evidence of service 
incurrence if consistent with service circumstances and 
conditions).

With respect to the etiology of the Veteran's right foreleg 
scar, the examiner from the Veteran's March 2009 VA 
examination, opined that it was at least as likely  as not 
that such disability was caused by, or a result of a shrapnel 
injury.  The examiner's rationale for her opinion was that 
the Veteran had given a credible account of a superficial 
shrapnel injury in Vietnam and it was considered at least as 
likely as not that the incident occurred as the Veteran 
described and that the scar is related to combat.  The Board 
finds that such opinion, which was provided after an 
examination of the Veteran and a review of his claims file, 
to be competent and highly probative medical evidence.  

Therefore, in light of the evidence of record which shows a 
current right leg scar and evidence of the Veteran's exposure 
to incoming mortar fire in March 1970, and in the absence of 
any evidence to the contrary, the Board finds there does not 
appear to be a plausible basis upon which the Veteran's 
current right leg scar disability might be dissociated 
entirely from the lay evidence of an in-service incurrence 
during his active service in the Republic of Vietnam.  As a 
result, the Board finds that the evidence is at least in 
equipoise as to whether the Veteran's current right leg scar 
was caused by active service.  Therefore, with resolution of 
doubt in favor of the Veteran, the Board finds that service 
connection is warranted for a right leg shrapnel wound scar. 


ORDER

Entitlement to service connection for skin cancer, to include 
as secondary to Agent Orange exposure, is denied.

Entitlement to service connection for a left chin scar is 
denied.

Entitlement to service connection for residuals of a right 
left shrapnel wound scar is granted.

	(CONTINUED ON NEXT PAGE)


REMAND

The Department of Veterans' Affairs must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(West 
2002); 38 C.F.R. § 3.159(c)(d) (2008).  Such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  

The Veteran asserts that service connection is warranted for 
a skin disability, other than skin cancer, to include as due 
to Agent Orange exposure.  With respect to a current 
disability, post-service VA treatment records show that since 
2004, the Veteran has complained of, and been treated for, a 
skin disability that has been variously diagnosed as 
blisters, foot rash, lentigo, a hemangioma, rosacea-type 
changes, seborrheic keratosis, and actinic keratosis on the 
trunk and extremities face ears, and neck.  With respect to 
an in-service injury or disease, the Veteran's service 
treatment records from his period of active service between 
August 1969 to August 1971 are negative for any complaint, 
diagnosis, or treatment for a skin disability.  However, a 
July 26, 1986 service treatment record from the Veteran's 
Army Reserves medical folder shows that the Veteran 
complained of itching, redness, scaling, and rawness on his 
legs for six weeks.  It was indicated that the Veteran had 
severe jock itch.  As to the etiology of the Veteran's skin 
disability, the record reflects that in March 2009, a VA 
examiner provided an opinion as to whether the Veteran's 
hemangioma was etiologically related to service, including 
Agent Orange exposure.  However, such examiner failed to 
comment on whether the Veteran's other diagnosed skin 
conditions of record were etiologically related to the 
Veteran's service, to include Agent Orange exposure and/or 
his reported July 1986 in-service skin symptomatology.  
Therefore, in light of the aforementioned deficiencies in the 
March 2009 VA examination, the Board finds that a new VA 
examination and clinical opinion is warranted to determine 
the nature and etiology of the Veteran's skin disability, 
other than skin cancer.  Such would be useful in adjudication 
of the claim de novo.

The record does not reflect that the Veteran's complete dates 
of active duty for training and inactive duty training have 
been confirmed.  Verification of such dates of service would 
be useful to appellate consideration of the issue remaining 
for appellate consideration.

Accordingly, the case is REMANDED for the following action:

1.  Obtain verification of the Veteran's 
complete and specific dates of active 
duty for training and inactive duty 
training.

2.  Contact the Veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his skin disability, other 
than skin cancer, prior to, and since, 
his military service.  After securing the 
necessary authorizations for release of 
this information, seek to obtain copies 
of all treatment records referred to by 
the Veteran, not already of record.

3.  The Veteran should be afforded a VA 
skin examination.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior, and pursuant, to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  

The examiner should specifically identify 
all skin disabilities found to be 
present.

The examiner should be requested to 
furnish an opinion concerning whether it 
is at least as likely as not that the 
Veteran has a current skin disability, 
other than skin cancer, that is related 
to service on any basis, to include Agent 
Orange exposure and/or the Veteran's 
documented in-service dermatological 
symptomatology in July 1986. All opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

4.  Thereafter, readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, issue a supplemental statement of 
the case to the Veteran and his 
representative and allow an appropriate 
opportunity for response.  The case 
should then be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


